Order entered February 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01423-CV

                     INTERNATIONAL FIDELITY INS. CO., Appellant

                                                 V.

    THE DALLAS COUNTY BAIL BOND BOARD, ACCREDITED CASUALTY &
   SURETY COMPANY, INC., MARK TOLIVER, II, AGENT D/B/A DAVID'S BAIL
                BONDS, AND MARK TOLIVER, II, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-16793

                                             ORDER
       Before the Court are (1) appellees Mark Toliver, II, Agent d/b/a David’s Bail Bonds, and

Mark Toliver, II’s (“Toliver appellees”) February 15, 2019 motion to dismiss appeal for failure

to file brief; (2) appellant’s February 19, 2019 motions for leave and extension of time to file late

brief; and, (3) the parties’ responses to each other’s motions. We ORDER as follows.

       We GRANT appellant’s motions for leave and extension and ORDER the brief received

February 19, 2019 filed as of the date of this order. We DENY as moot Toliver appellees’

motion to dismiss.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE